Citation Nr: 0031034	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen her claim of service connection for otitis 
media.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1981 to 
March 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a  rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which held that new and material evidence had 
not been submitted in order to reopen the veteran's claim of 
entitlement to service connection for otitis media following 
a prior denial of service connection for otitis media by the 
Board in January 1992.  

The veteran's claim was before the Board in December 1997 and 
May 1999, at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  A Board decision in January 1992 denied the veteran's 
claim of entitlement to service connection for otitis media.

2.  Evidence submitted subsequent to the January 1992 Board 
denial of service connection for otitis media bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
otitis media.


CONCLUSIONS OF LAW

1.  The Board's January 1992 decision which denied service 
connection for otitis media is final. 38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for otitis media has 
been submitted. 38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's enlistment 
examination in November 1980, her ears were reported to be 
abnormal.  There was noted to be slight sclerosis of the left 
tympanic membrane.  A physical profile for diminished 
auditory acuity was assigned at that time.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
25
45
40
LEFT
25
15
15
20
35

The veteran was seen in December 1981 for drainage from the 
ear, ear pain, and brief episodes of vertigo.  There was 
noted to be an apparent perforation of the left eardrum, as 
well as scar tissue of both the right and left ears.  
Clinical assessment was chronic otitis media.  She was seen 
in March 1982, findings of which showed evidence of chronic 
middle ear disease of both ears with a cholesteatoma of the 
right ear.  Periods of hospitalization followed during 1982 
for evaluation and treatment of a left tympanic membrane 
perforation and a right attic retraction cholesteatoma.  In 
February 1984, a modified right mastoidectomy was required, 
and in August 1984, a left tympanomastoidectomy was 
performed.  

She was hospitalized in August 1985 because of recurrent 
otitis media, a cholesteatoma of the left middle ear, and 
incus stapes dysfunction, for which an exploratory 
tympanotomy, tympanoplasty, canaloplasty, removal of 
cholesteatoma, and removal of left incus were undertaken.  
She was seen by an ear, nose, and throat specialist in 
January 1986 complaining of post surgical drainage which 
reportedly developed during a flight from overseas.  
Impressions provided were left otorrhea, considered chronic, 
perforation, and direct cholesteatoma.  

She was hospitalized in July and August 1987 for a left 
revision tympanomastoidectomy.  On examination, there was a 
thinned area posterior to the position of the malleus of the 
left ear and tympanosclerotic areas within the drum.  On the 
right, there was also diffuse tympanosclerosis, as well as a 
thinned area inferior to the manubrium and a whitish area 
posterior to the manubrium.  

A second look tympanoplasty was performed in February 1988 
which showed no recurrence of the cholesteatoma.  

The veteran underwent a VA examination in September 1988.  
Testing of the veteran's auditory acuity showed only a mild 
conductive hearing impairment of both ears.  

In February 1989, the veteran submitted duplicate service 
medical records.  

The veteran was afforded a hearing before the RO in April 
1990, a transcript of which has been associated with the 
claims folder.  The veteran stated that she had tubes 
inserted in her ears when she was a child, and that after 
that, she had operations on her eardrums, and holes in her 
eardrums.  She stated that she had had an operation to have 
the tubes removed in her ears, but after that, only one 
surgery on each ear for the eardrum.  She stated that before 
service, she would see her doctor for infections in her ears.  
She testified that she would get drainage or an earache.  She 
stated that she was treated with eardrops.  She estimated 
that the problem occurred maybe twice a year prior to 
service.  

She testified that in November and December 1981, she was 
treated for ear infections.  She stated that her first 
surgery was in 1983, and that it was done in order to remove 
cholesteatoma in her ear.  She estimated that every other 
month in service, she would get ear infections.  She asserted 
that she had an operation on her ear in February 1988, and 
that she requested an examination at separation, but was not 
given one.  

She testified that her tinnitus with dizziness started around 
November 1981.  She asserted that the ear protection she was 
given when firing weapons did not really help her.  She 
testified that she had never been diagnosed with Meniere's 
Syndrome.  She stated that she had profiles in her records 
for dizziness.  She stated that she had continuous ringing in 
her ears.  

By decision dated January 1992, the Board denied the 
veteran's claim for service connection for otitis media.  The 
Board determined that the veteran's otitis media clearly and 
unmistakably preexisted service, and was not aggravated 
thereby.  Evidence submitted subsequent to this decision is 
summarized below:

Copies of treatment records were submitted from the Wheeling 
Clinic, and from Dr. W. T. from 1994.  They show that the 
veteran was seen for an infected right mastoid cavity.  

In June 1995, the veteran asserted that she wished to reopen 
her claim for otitis media based on surgery performed while 
in service to widen the ear cavity causing poor drainage.  

In her August 1995 notice of disagreement, the veteran 
asserted that since the surgery on her right ear, her ear did 
not function properly.  She asserted that the wax just lay in 
her ear causing continuous infections.  She stated that her 
doctor told her that she would have to use ear drops for the 
rest of her life.  She wrote that the constant infection was 
irritating.  

In December 1997, the RO wrote to the veteran that she had 
the right to submit a medical statement from her physician 
regarding the question of whether an increase in severity of 
her preservice ear pathology took place during service.  

Copies of treatment records were submitted from the Wheeling 
Clinic from 1994 to 1998 showing that the veteran was seen 
for an infected mastoid cavity on her right side.

In May 1999, the RO wrote to the veteran at her address of 
record that she had the right to submit a medical statement 
from her physician concerning the question of whether an 
increase in severity of her preservice ear pathology took 
place during service.  

Copies of treatment records were submitted from the VA 
Medical Center from 1988 to 1999.  They show that the veteran 
was seen for chronic otitis media and mastoiditis.  In July 
1999, the veteran reported a history of otitis media since 
childhood.  In September 1999, the veteran underwent a right 
revision tympanomastodectomy, Type 4.  

The veteran was afforded a hearing before the RO in September 
1999, a transcript of which has been associated with the 
claims folder.  The veteran testified that she got dizzy, and 
had recently had surgery on her right ear.  She stated that 
prior to the surgery, she got chronic drainage for the ear 
with a foul odor and that this lasted for a period of over 3 
years.  She testified about the treatment she received for 
her ears prior to the surgery.  She stated that she was in 
the military for a year and a half before she realized she 
had trouble with her ears.  She described surgery for her 
ears in 1985.  She described mastoiditis.  She described 
being out in the open and exposed to a M-16 on the rifle 
range.  She stated that she could not hear the instructor 
without the hearing protector, so did not wear it.  The 
veteran testified that she had undergone a 
tympanomastoidectomy in September 1999.  A. S. and 
J. S. testified that before service, the veteran's ears were 
fine.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for otitis 
media.

By decision dated January 1992, the Board denied service 
connection for otitis media.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104 (a), 
3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for otitis media.  The veteran was denied 
entitlement to service connection for otitis media in January 
1992 because it was determined that the veteran's otitis 
media clearly and unmistakably preexisted service, and was 
not aggravated thereby.  

Since that time, the veteran has submitted numerous treatment 
records from the Wheeling Clinic, Dr. W. T., and the VA 
Medical Center showing continued post-service treatment for 
otitis media.  The VA records indicate that the veteran 
underwent a right revision tympanomastoidectomy on her right 
ear in September 1999.  These medical reports are new in that 
they are not merely cumulative of other evidence of record.  
The record had not included post-service medical records 
showing that the veteran continued to suffer from otitis 
media.  

The voluminous medical reports are also material to the 
veteran's claim in that they make the veteran's claim more 
complete.  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 
1998).  The newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claims.  Accordingly, the claim is reopened, 
and the veteran's claim must be considered in light of all 
the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for otitis media, the claim is 
reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted pursuant to Elkins and Winters.  The next step is 
to address the question of whether service connection is 
warranted.  

In addition, it is noted that recent legislation was passed 
by Congress which repealed the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim needs to be submitted 
before VA is required to assist the claimant.  Veterans 
Claims Assistance Act of 2000, Publ. L. No. 106-475, § 3 (a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Accordingly, the second part of the three-part 
test set forth by the Court in Elkins (determination as to 
whether the veteran has submitted a well-grounded claim 
pursuant to 38 U.S.C.A. § 5107 (a)), is no longer for 
application.

Under the new legislation, the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, the Secretary 
may decide a claim without providing assistance under this 
subsection when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
Veterans Claims Assistance Act of 2000, Publ. L. No. 106-475, 
§ 3 (a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

At the veteran's enlistment examination in November 1980, 
there was noted to be slight sclerosis of the left tympanic 
membrane.  Service medical records show that the veteran was 
seen on numerous occasions for otitis media.  In February 
1984, the veteran underwent a modified right mastoidectomy, 
and in August 1984, the veteran underwent a left 
tympanomastoidectomy.  The veteran underwent another 
operation in August 1985 for an exploratory tympanotomy, 
tympanoplasty, canaloplasty, and removal of a cholesteatoma 
and left incus.  In August 1987, the veteran underwent a left 
revision tympanomastoidectomy.  In February 1988, the veteran 
underwent a second look tympanoplasty.  

Bearing the above-cited legislation in mind, it is determined 
that the veteran's claim for otitis media can not be denied 
without a VA examination since the VA examination may 
substantiate entitlement to service connection for otitis 
media.  Looked at another way, there is a reasonable 
possibility that assistance can aid in the establishment of 
entitlement to service connection for otitis media.

Accordingly, it is determined that the veteran should be 
afforded a VA examination to determine whether her otitis 
media increased in severity during service.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's ears that have 
not already been associated with the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination for her ears.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current ear disorders as precisely 
as possible.

b.  For each current ear disorder, 
state a medical opinion as to the 
time of initial onset of the 
disorder.  

c.  What disorders of the ears did 
the veteran have when she started 
active duty in July 1981 (Please 
list the diagnoses in the most 
precise medical terms feasible).

d.  What disorders of the ears did 
the veteran have at the end of her 
active service in March 1988? 
(Please list the diagnoses in the 
most precise medical terms 
feasible).

e.  If any of the disorders that the 
veteran had in March 1988 were the 
same disorders that the veteran had 
in July 1981, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

5.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  
The RO should assure that the duty to 
assist was satisfied pursuant to the 
Veterans Claims Assistance Act of 2000, 
Publ. L. No. 106-475, § 3 (a), 114 Stat. 
2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  If any development 
is incomplete, appropriate corrective 
action should be taken.  

6.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for otitis media.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case regarding 
entitlement to service connection for 
otitis media which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 13 -


